Citation Nr: 1108140	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  95-28 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a total disability evaluation due to individual unemployability (TDIU) as a result of service-connected disabilities for the period from March 22, 1988, through May 21, 1992.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a September 1994 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted a 100 percent evaluation under 38 C.F.R. § 4.16(c) for schizophrenia effective May 22, 1992.  The Veteran disagreed with the assigned effective date and subsequently perfected this appeal.

In January 2000, the Board denied entitlement to an earlier effective date for the 100 percent evaluation for schizophrenia.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in January 2001, the Court vacated the Board's decision and remanded for readjudication.

In September 2001, the Board again denied entitlement to an earlier effective date for the 100 percent evaluation and the Veteran appealed this decision to the Court.  By Order dated in August 2002, the Court vacated the Board's decision and remanded for readjudication.

In June 2003, the Board again denied entitlement to an earlier effective date for the 100 percent evaluation.  The Veteran subsequently appealed this decision to the Court.  In May 2004, the parties filed a Joint Motion to Remand.  By Order dated May 14, 2004, the Court vacated the Board's decision and remanded the matter for compliance with the instructions in the Joint Motion.

Pursuant to the Joint Motion, the parties agreed that the report of the Veteran's March 22, 1988 VA examination, which indicated that the Veteran was impaired in both his interpersonal relationships and the ability to be gainfully employed, constituted an informal claim for TDIU and that remand is necessary for the Board to adjudicate this pending claim.

The parties to the Joint Motion also agreed that at the time of the March 1988 VA examination, the Veteran did not meet the schedular requirements for TDIU.  Nevertheless, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra- schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards as set forth in paragraph (a).  38 C.F.R. § 4.16(b) (2010).

Finally, the parties to the Joint Motion agreed that the Board erred by failing to remand the Veteran's claim for referral to the Director of the Compensation and Pension Service and that the Board must remand the pending claim for TDIU to the AMC for extraschedular condition since the Board may not assign an extraschedular rating in the first instance.  The Joint Motion further indicates that if the Director determines that the Veteran is not entitled to TDIU pursuant to § 4.16(b) in the first instance then the AMC should issue a supplemental statement of the case (SSOC).

In September 2004, the Board remanded this claim pursuant to the instructions from the Joint Motion of May 2004.  

In May 2008, the Board again denied entitlement to an earlier effective date for the 100 percent evaluation.  In such decision, the Board concluded that the March 22, 1988 informal claim for a TDIU was adjudicated and denied in a June 17, 1988 rating decision and thus the March 22, 1988 informal claim was not pending; and, also concluded that it was not factually ascertainable prior to May 22, 1992, that an increased rating or a TDIU was warranted.

The Veteran subsequently appealed this decision to the Court.  In an April 2010 Memorandum Decision and May 2010 Judgment, the Court affirmed the part of the decision which denied entitlement to an effective date earlier than May 22, 1992 for the assignment of a 100 percent disability evaluation for schizophrenia, chronic, paranoid type, but reversed the part of the decision which denied entitlement to a TDIU, effective March 22, 1988.  The Court determined that the Board erred in finding that the June 1988 rating decision had adjudicated the March 22, 1988 informal claim for a TDIU, and that the Board erred when it concluded that it was not factually ascertainable as early as March 1988 that the Veteran was unemployable.  The Court remanded the matter to the Board to award a TDIU to the Veteran, effective March 22, 1988.


FINDING OF FACT

Pursuant to the April 19, 2010 Memorandum Decision and May 12, 2010 Judgment, the Veteran is entitled to TDIU, effective from March 22, 1988 through 
May 21, 1992.


CONCLUSION OF LAW

From March 22, 1988, through May 21, 1992, the criteria for entitlement to TDIU are met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In light of the favorable decision as it relates to the finding that a TDIU is warranted, no further discussion of VCAA is necessary.  

Criteria & Analysis

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340 and 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

If a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board must evaluate whether there are circumstances, apart from any nonservice-connected conditions and advancing age, which would justify a total rating based on unemployability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also 38 C.F.R. § 3.321(b)(1) (providing for an extra-schedular disability when there is an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization).

Entitlement to a total rating must be based solely on the impact of the veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  

Service connection is in effect for schizophrenia, paranoid, rated noncompensably disabling from April 25, 1972; 10 percent disabling from September 30, 1987; and 100 percent disabling from May 22, 1992.  As discussed hereinabove, it has been determined that an informal claim for a TDIU was received on March 22, 1988.  From March 22, 1988, through May 21, 1992, the Veteran's service-connected disability, schizophrenia, does not meet the percentage requirements of 38 C.F.R. § 4.16(a).  Per the April 2010 Memorandum Decision, however, the Court instructed the Board to award TDIU benefits from March 22, 1988, which corresponds to the date of the informal claim for TDIU benefits.  Thus, a TDIU is awarded from March 22, 1988, through May 21, 1992.  

As detailed, the Veteran is in receipt of a 100 percent schedular rating for his service-connected schizophrenia, effective May 22, 1992.  Under 38 C.F.R. § 4.16(a), TDIU may be assigned "where the schedular rating is less than total."  The 100 percent schedular rating covers the period from May 22, 1992, to the present, thus the Veteran is not eligible for TDIU for such period.  Green v. West, 11 Vet. App. 472, 476 (1998).



ORDER

TDIU from March 22, 1988, through May 21, 1992, is allowed subject to the law and regulations applicable to the payment of monetary benefits.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


